Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Examiner notes the request for transfer of the priority document from 17/076571 has been filed, but the document has not been transferred as yet.

Specification
The disclosure is objected to because of the following informalities: Claim 1 and paragraph [0006] of the specification disclose the said box body (2) is arranged a water injection gap (10) on the upper side, language is confusing, this interpreted as the said box body (2) is arranged with a water injection gap (10) on the upper side. This appears to be a translation error.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 and paragraph [0006] of the specification disclose the said box body (2) is arranged a water injection gap (10) on the upper side, language is confusing, this interpreted as the said box body (2) is arranged with a water injection gap (10) on the upper side. This appears to be a translation error.   
Claim 1, in line 3, there is an extra space after a drainage pipe (8) before the comma. Appropriate correction is required.

Claim Interpretation
Claim 1 uses the transitional phrase consists of, consists of is interpreted as consisting of, the claims are examined with the understanding that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim; a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.” See MPEP 2111.03 II.

112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: limit component, and chemical dosing component in claim 1. The limitation a limit component is interpreted in view of claim 5 and instant specification paragraph [0010], to include a guide bar and equivalents thereof; the limitation of a chemical dosing component is interpreted in view of claim 3 and instant specification paragraph [0008] to include detachable dosing box with a through hole in the side and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 8 the annular plate (11) is equipped with a chemical dosing component (9), it is unclear the annular plate indicates a particular one of several annular plates, of any, or all of the several annular plates.
Claim 4 recites, in line 4, the threaded post.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites in line 2: the said water injection gaps (10), claim 1 recites a water injection gap (10), the claims should be consistent with respect to plurality: claim 6 should read the water injection gap (10), or claim 1 should read at least one water injection gap (10).
Claim 7 is rejected as claim 1 recites in line 1 integrated sewage treatment equipment … consists of a box body…, in line 6 said filter assembly consists of… ; the integrated sewage treatment equipment consists of the limitations of claim 1, see MPEP 2111.03 II, “the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim… a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.” The addition of the limitations of claim 7 to claim 1 renders the scope unclear.
Claims 2, 3, and 5 are rejected as dependent on a rejected claim.

Allowable Subject Matter
No claims can be indicated as allowable until the rejections above are properly overcome. However, as best understood, claims 1-7 are free from the prior art. The closest prior art is represented by Yun (KR 101770412) and Li (CN 207986771 U). Yun teaches water tank sewage treatment with a filtering unit including a frame and net attached to the frame, the filtering unit raised and lowered by lifting screws 630 (screw-threaded drive rods), bearings (671)(672), and a driving motor 610. Li teaches mobile addition of coagulant to a water treatment device, movable dosing of the coagulant such that the reagent is mixed uniformly in the water and the up and down motion of grooved shaft 5 improves mixing effect (page 4, end of first paragraph). While changes in shape may be obvious, Li and Yun would not lead one of ordinary skill in the art to provide an overall structure consisting of several concentrically arranged annular plated connected by netting and equipped with a chemical dosing component, with that dosing component interpreted under 112(f) as discussed above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777